PER CURIAM.
Defendant-Appellant has filed a motion requesting that we direct the trial court reporter to prepare only the testimony taken on October 10 and 14 and November 16, 1966, exclusive of other testimony taken during previous hearings as directed by the trial judge. See Favrot v. Favrot, La.App., 200 So.2d 295 and La., 210 So.2d 316.
We stated in our original consideration of this matter at 200 So.2d 299 that certain portions of the objected testimony were necessary for us to consider the subject of the appeal. For reasons then stated we declined to issue a writ of mandamus.
This court will on appeal consider the contention of both parties and the costs of such testimony as may have been improperly ordered to comprise a portion of this record will be assessed against the proper party litigant.
The trial Clerk of Court advises this court that the transcript of the testimony is prepared and awaits only the payment therefor by appellant. Appellant is therefore given ten days to pay for the costs of the testimony in accordance with our original opinion. For these reasons the motion for a continuance is not necessary and the previous assignment shall remain.
In the event appellant fails to comply with this directive, his appeal will be heard on the assigned date and on the record that is presently lodged before us.
Motions denied.